Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawing and the amended specification, all of the previous objections to the drawings are hereby withdrawn, except for the objection regarding the inclusion of reference character 116 in Figure 21 that is not mentioned in the description. Reference character 116 was neither added to the specification, nor deleted from the figure, so this objection is maintained.
	Upon consideration of the amended claims, all previous objections and rejections under 35 U.S.C. 112(b) thereto are hereby withdrawn. However, the amended claim language has introduced new objections and rejections under 35 U.S.C. 112(b), which will be discussed below.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 lines 21-22: the limitation “a period during which the die cushion load acts on the first hydraulic cylinder” should be amended to “the period during which the die cushion load acts on the first hydraulic cylinder,” as this limitation has already been recited in lines 16-17
Claim 13 lines 29 and 33: the limitations “hydraulic pump/motor” and “servo motor” should be amended to “a hydraulic pump/motor” and “a servo motor,” respectively, in order to properly positively recite these two features
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the scopes of the limitations “a plurality of pressure detectors” and “a plurality of pressure adjustment mechanisms” in lines 5 and 7, respectively, are unclear. Do these limitations include the pressure detector and pressure adjustment mechanism that are positively recited in Claim 13, from which Claim 17 depends, or are they meant to be separate, additional pressure detectors/adjustment mechanisms? Further, the scopes of the limitations “a die cushion controller,” “a die cushion pressure command,” and “a predetermined die cushion load” in lines 9-11 are unclear because all three of these limitations have already been recited in lines 23-25 of Claim 13. Are these limitations meant to refer to those recited in Claim 13, or are they meant to be separate?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walkin (US 5,794,482) in view of Kohno (US 2017/0008061).
Regarding Claim 1, Walkin discloses (Figure 1) a press system comprising: a die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping cylinder 9); and a press machine (assembly of working cylinders 10 and 11, slide 12, clamping ring 13, and upper clamping cylinder 14), wherein the die cushion apparatus comprises a first hydraulic cylinder (lower clamping cylinder 9) configured to support a cushion pad (locator ring 6) and apply a die cushion load to the cushion pad when a slide (slide 12) of the press machine descends (column 2 lines 52-54 and column 3 lines 28-39; the lower clamping cylinder moves the locator ring vertically, i.e. applies a die cushion load, such that the blank is clamped with a predetermined force as the slide descends), the press machine comprises a second hydraulic cylinder (upper clamping cylinder 14) configured to apply a part of a press load to the slide when the slide descends (column 2 lines 65-68), and the press system comprises: a piping (lines 15, 27, 21, and 19) configured to connect between a first pressure generation chamber (working volume 24 of lower clamping cylinder 9) which is provided to the first hydraulic cylinder and configured to generate the die cushion load, and a second pressure generation chamber (working volume of upper clamping cylinder 14) which is provided to the second hydraulic cylinder and configured to generate the part of the press load; and a valve (valve 25) configured to allow the piping to establish the communication between the first pressure generation chamber and the second pressure generation chamber for a period during which the die cushion load acts on the first hydraulic cylinder (column 3 lines 59-64).
Walkin is silent to the type of valve used for the valve and to a solenoid and a valve controller. Kohno teaches (Figure 2) a press system comprising: a die cushion apparatus (die cushion device 200) comprising a first hydraulic cylinder (hydraulic cylinders 220A/B) with a first pressure generation chamber (pressure generating chambers 220a/b); a press machine (slide cushion device 100) comprising a second hydraulic cylinder (hydraulic cylinders 120A/B) with a second pressure generation chamber (pressure generating chambers 120a/b), a piping (lines 152, 156, 192, and 251) configured to connect between the first and second pressure generation chambers, and a pilot-drive-type first logic valve (logic valve 158; [0056] lines 6-7) configured to allow the piping to establish the communication between the first and second pressure generation chambers, a first solenoid valve (first solenoid valve 164) configured to switch a pressure acting on a pilot port of the first logic valve between a pressure of a pressure generation chamber of a hydraulic cylinder and a system pressure which is a pressure of a low-pressure source ([0057] lines 1-5; pilot pressure generating line 162 is connected to slide cushion pressure generating line 152, which connects to the pressure generating chamber 120a); and a valve controller configured to switch the first solenoid valve at least for a period during which the die cushion load acts on the hydraulic cylinder ([0060] lines 3-5; the valve controller is part of control device 300), and cause the pressure of the low-pressure source to act on the pilot port of the first logic valve to open the first logic valve ([0075] lines 4-6). As this is a known configuration for a hydraulic circuit in a press system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press system of Walkin such that the valve is a pilot-drive-type first logic valve and the press system further comprises a first solenoid valve configured to switch a pressure acting on a pilot port of the first logic valve between a pressure of the first pressure generation chamber of the first hydraulic cylinder and a system pressure which is a pressure of a low-pressure source and a valve controller configured to switch the first solenoid valve at least for a period during which the die cushion load acts on the first hydraulic cylinder and cause the pressure of the low-pressure source to act on the pilot port of the first logic valve to open the first logic valve, as taught by Kohno.
Examiner note: the first logic valve taught by Kohno is part of the hydraulic circuit corresponding to the press machine having the second hydraulic cylinder with the second pressure generating chamber, not the die cushion apparatus having the first hydraulic cylinder with the first pressure generating chamber. The hydraulic circuit corresponding to the die cushion apparatus taught by Kohno comprises a proportional flow control valve ([0151] lines 1-4 and [0155] lines 1-3; see Figure 8); however, Kohno teaches that a proportional flow control valve can be used in place of a pilot-drive-type logic valve ([0199] lines 8-11), implying that the two are reasonably interchangeable, and thus a pilot-drive-type logic valve with a corresponding solenoid valve can be used in the hydraulic circuit corresponding to the die cushion apparatus. Accordingly, when the combination of Walkin and Kohno is made, the valve 25 disclosed by Walkin is replaced with the valve configuration comprising the pilot-drive-type logic valve 156 and solenoid valve 164 taught by Kohno, and the valve controller of Kohno is added as well to control the solenoid.
Regarding Claim 5, Walkin does not disclose that the press machine comprises a mechanical drive unit; rather, the press machine disclosed by Walkin comprises two additional working cylinders to apply the residual press load when the slide descends (column 3 lines 1-5). Kohno teaches (Figure 1) a press system comprising a press machine (slide cushion device 100) comprising a hydraulic cylinder (hydraulic cylinders 120A/B) configured to apply a part of a press load to the slide (slide 10) when the slide descends ([0048] lines 1-4), and a mechanical drive unit configured to mechanically apply a residual press load to the slide when the slide descends, the residual press load being a remaining part of the press load excluding the part of the press load ([0044] lines 3-7; the crank mechanism, which is interpreted as a mechanical drive unit, transmits a driving force to the slide to move it vertically, i.e. applies a residual press load to the slide which is separate from the load applied by hydraulic cylinders 120A/B). As the mechanical drive unit taught by Kohno performs the same function, i.e. applying a residual press load to the slide as it descends, as the working cylinders disclosed by Walkin, it would have been obvious to one of ordinary skill in the art to modify the press machine of the press system disclosed by Walkin by performing a simple substitution of the working cylinders for the mechanical drive unit configured to mechanically apply a residual press load except the part of the press load to the slide as the slide descends taught by Kohno to achieve the same result.
Regarding Claim 6, with reference to the aforementioned combination of Walkin and Kohno of Claim 5, Kohno teaches (Figure 1) the mechanical drive unit comprises: a crank shaft (crankshaft 12); a connecting rod (shown in Figure 1 as a vertical line protruding from crankshaft 12) configured to connect the crank shaft and the slide; and a crank shaft drive unit configured to drive the crank shaft ([0044] lines 6-7).
Regarding Claim 7, Walkin discloses (Figure 1) the die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping cylinder 9) comprises a plurality of the first hydraulic cylinders (lower clamping cylinder 9), the plurality of first hydraulic cylinders are provided in parallel (column 5 lines 10-12; there may be a plurality of lower clamping cylinders provided in parallel with each other), and the first pressure generation chambers of the plurality of first hydraulic cylinders are caused to communicate with each other (by definition when the cylinders are provided in parallel, their respective pressure generation chambers will be caused to communicate with each other).
Regarding Claim 8, Walkin discloses (Figure 1) the press machine (assembly of working cylinders 10 and 11, slide 12, clamping ring 13, and upper clamping cylinder 14) comprises a plurality of the second hydraulic cylinders (upper clamping cylinder 14), the plurality of second hydraulic cylinders are provided in parallel (column 5 lines 10-12; there may be a plurality of upper clamping cylinders provided in parallel with each other), and the second pressure generation chambers of the plurality of second hydraulic cylinders are caused to communicate with each other (by definition when the cylinders are provided in parallel, their respective pressure generation chambers will be caused to communicate with each other).
Regarding Claim 13, Walkin discloses (Figure 1) a press system comprising: a die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping cylinder 9); and a press machine (assembly of working cylinders 10 and 11, slide 12, clamping ring 13, and upper clamping cylinder 14), wherein the die cushion apparatus comprises a first hydraulic cylinder (lower clamping cylinder 9) configured to support a cushion pad (locator ring 6) and apply a die cushion load to the cushion pad when a slide (slide 12) of the press machine descends (column 2 lines 52-54 and column 3 lines 28-39; the lower clamping cylinder moves the locator ring vertically, i.e. applies a die cushion load, such that the blank is clamped with a predetermined force as the slide descends), the press machine comprises a second hydraulic cylinder (upper clamping cylinder 14) configured to apply a part of a press load to the slide when the slide descends (column 2 lines 65-68), and the press system comprises: a piping (lines 15, 27, 21, and 19) configured to connect between a first pressure generation chamber (working volume 24 of lower clamping cylinder 9) which is provided to the first hydraulic cylinder and configured to generate the die cushion load, and a second pressure generation chamber (working volume of upper clamping cylinder 14) which is provided to the second hydraulic cylinder and configured to generate the part of the press load; and a valve (valve 25) configured to allow the piping to establish the communication between the first pressure generation chamber and the second pressure generation chamber for a period during which the die cushion load acts on the first hydraulic cylinder (column 3 lines 59-64), the die cushion apparatus comprises: a pressure detector (pressure sensor 22) configured to detect a pressure of the first pressure generation chamber (working volume 24) of the first hydraulic cylinder (lower clamping cylinder 9) and a pressure adjustment mechanism (pump 28) configured to adjust the pressure of the first pressure generation chamber of the first hydraulic cylinder (column 4 lines 4-8). 
Walkin is silent to a die cushion controller, and does not disclose the claimed structure of the pressure adjustment mechanism. Kohno teaches (Figures 4 and 5) a press system comprising a die cushion apparatus (die cushion device 200) comprising a first hydraulic cylinder (hydraulic cylinders 220A/B); a pressure detector (pressure detector 269) configured to detect a pressure of a first pressure generation chamber (pressure generating chambers 220a/b) of the first hydraulic cylinder; a pressure adjustment mechanism (hydraulic pump/motor 262 and servo motor 263) configured to adjust the pressure of the first pressure generation chamber of the first hydraulic cylinder ([0110] lines 11-13); and a die cushion controller (die cushion force controller 314) configured to control the pressure adjustment mechanism based on a die cushion pressure command corresponding to a predetermined die cushion load ([0116] lines 1-7; the die cushion pressure corresponding to the preset slide position signal is interpreted as the predetermined die cushion load) and the pressure detected by the pressure detector such that the pressure of the first pressure generation chamber becomes the pressure corresponding to the die cushion pressure command ([0118] lines 1-6 and 17-22), and the pressure adjustment mechanism comprises: a hydraulic pump/motor (hydraulic pump/motor 262) provided in parallel to a valve which is configured to allow a piping to establish communication between first and second pressure generation chambers of the first and second hydraulic cylinders (logic valve 158, see Figures 2 and 3, allows communication between pressure generating chambers 220a/b and 120a/b of hydraulic cylinders 220A/B and 120A/B via lines 156, 152, and 251, and is provided in parallel to hydraulic pump/motor 262), and including a discharge port which is connected to the first pressure generation chamber (pressure generating chambers 220a/b) of the first hydraulic cylinder (hydraulic cylinders 220A/B; [0084] lines 6-13: the discharge port is connected to the pressure generating chamber via first selector valve 267); and a servo motor (servo motor 263) connected to a rotary shaft of the hydraulic pump/motor ([0081] lines 3-4), and the die cushion controller controls a torque of the servo motor based on the die cushion pressure command and the pressure detected by the pressure detector such that the pressure of the first pressure generation chamber becomes a pressure corresponding to the die cushion pressure command ([0118] lines 1-6 and 17-22). As the pressure detector and pressure adjustment mechanism taught by Kohno perform the same functions, i.e. detect and adjust pressure in the first pressure generation chamber, as those disclosed by Walkin, and as the components of the die cushion apparatus must be controlled in some way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die cushion apparatus of the press system disclosed by Walkin by performing a simple substitution of the disclosed pressure detector and pressure adjustment mechanism for those taught by Kohno in order to perform the same function, and to add the die cushion controller configured to control the pressure adjustment mechanism based on a die cushion pressure command corresponding to a predetermined die cushion load and the pressure detected by the pressure detector such that the pressure of the first pressure generation chamber becomes the pressure corresponding to the die cushion pressure command taught by Kohno in order to control the die cushion apparatus.
Regarding Claim 16, Walkin discloses that the first and second hydraulic cylinders may be provided in plurality (column 5 lines 10-12), but is silent to a plurality of pipings, valves, pressure detectors, and pressure adjustment mechanisms, as well as a die cushion controller. Kohno teaches (Figures 2, 4, and 5) a press system comprising a plurality of first hydraulic cylinders (hydraulic cylinders 220A/B), a plurality of second hydraulic cylinders (hydraulic cylinders 120A/B), a plurality of pipings (two sets of lines 152, 156, 192, 251), and a plurality of first logic valves (logic valves 158), and the die cushion apparatus (die cushion device 200) comprises: a plurality of pressure detectors (pressure detectors 269) configured to detect pressures of the first pressure generation chambers (pressure generating chambers 220a/b) of the plurality of the first hydraulic cylinders respectively; a plurality of pressure adjustment mechanisms (hydraulic pumps/motors 262 and servo motors 263) configured to adjust pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively ([0110] lines 11-13), and a die cushion controller (die cushion force controller 314) configured to control the plurality of pressure adjustment mechanisms respectively based on a die cushion pressure command corresponding to a predetermined die cushion load ([0116] lines 1-7; the die cushion pressure corresponding to the preset slide position signal is interpreted as the predetermined die cushion load) and the pressures detected by the plurality of pressure detectors such that the pressures of the plurality of the first pressure generation chambers become pressures corresponding to the die cushion pressure command ([0118] lines 1-6 and 17-22). As this is a known configuration for the hydraulic circuit and die cushion apparatus of a press system having pluralities of first and second hydraulic cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press system of Walkin and modified by Kohno having pluralities of first and second hydraulic cylinders to also have the piping and the first logic valve provided in plurality and such that the die cushion apparatus comprises a plurality of pressure detectors configured to detect pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively; a plurality of pressure adjustment mechanisms configured to adjust pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively, and a die cushion controller configured to control the plurality of pressure adjustment mechanisms respectively based on a die cushion pressure command corresponding to a predetermined die cushion load and the pressures detected by the plurality of pressure detectors such that the pressures of the plurality of the first pressure generation chambers become pressures corresponding to the die cushion pressure command, as taught by Kohno.
Regarding Claim 17, Walkin discloses that the first and second hydraulic cylinders may be provided in plurality (column 5 lines 10-12), but is silent to a plurality of pipings, valves, pressure detectors, and pressure adjustment mechanisms, as well as a die cushion controller. Kohno teaches (Figures 2, 4, and 5) a press system comprising a plurality of first hydraulic cylinders (hydraulic cylinders 220A/B), a plurality of second hydraulic cylinders (hydraulic cylinders 120A/B), a plurality of pipings (two sets of lines 152, 156, 192, 251), and a plurality of valves (logic valves 158), and the die cushion apparatus (die cushion device 200) comprises: a plurality of pressure detectors (pressure detectors 269) configured to detect pressures of the first pressure generation chambers (pressure generating chambers 220a/b) of the plurality of the first hydraulic cylinders respectively; a plurality of pressure adjustment mechanisms (hydraulic pumps/motors 262 and servo motors 263) configured to adjust pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively ([0110] lines 11-13), and a die cushion controller (die cushion force controller 314) configured to control the plurality of pressure adjustment mechanisms respectively based on a die cushion pressure command corresponding to a predetermined die cushion load ([0116] lines 1-7; the die cushion pressure corresponding to the preset slide position signal is interpreted as the predetermined die cushion load) and the pressures detected by the plurality of pressure detectors such that the pressures of the plurality of the first pressure generation chambers become pressures corresponding to the die cushion pressure command ([0118] lines 1-6 and 17-22). As this is a known configuration for the hydraulic circuit and die cushion apparatus of a press system having pluralities of first and second hydraulic cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press system of Walkin having pluralities of first and second hydraulic cylinders to also have the piping and the valve provided in plurality and such that the die cushion apparatus comprises a plurality of pressure detectors configured to detect pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively; a plurality of pressure adjustment mechanisms configured to adjust pressures of the first pressure generation chambers of the plurality of the first hydraulic cylinders respectively, and a die cushion controller configured to control the plurality of pressure adjustment mechanisms respectively based on a die cushion pressure command corresponding to a predetermined die cushion load and the pressures detected by the plurality of pressure detectors such that the pressures of the plurality of the first pressure generation chambers become pressures corresponding to the die cushion pressure command, as taught by Kohno.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 10, prior art fails to teach, alone or in combination, a press system comprising first and second pilot-drive-type logic valves with respective first and second solenoid valves configured to switch a pressure acting on the pilot ports of the respective first and second logic valves between a pressure of the respective first and second pressure generation chambers and the system pressure which is the pressure of a low-pressure source, wherein for a period before the die cushion load acts on at least the first hydraulic cylinder and the slide descends, the valve controller switches the second solenoid valve and causes the pressure of the second pressure generation chamber to act on the pilot port of the second logic valve to open the second logic valve, and switches the first solenoid valve and causes the pressure of the first pressure generation chamber to act on the pilot port of the first logic valve to close the first logic valve. In Kohno, which is considered to be the most relevant prior art to Claim 10, the logic valve is opened by the pressure of the low-pressure source acting on the pilot port, not the pressure of the pressure generation chamber, so it would not be obvious for one of ordinary skill in the art to modify Kohno to make the claimed invention. Claim 11 would be allowable by virtue of its dependence upon Claim 10.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument on pages 14 and 17 of the Remarks that the hydraulic cylinders 120A/B of Kohno do not apply a part of a press load to the slide, Examiner respectfully disagrees. Paragraph [0048] of Kohno states that the hydraulic cylinders 120A/B apply a slide cushion force to the upper cushion pad 110, which is coupled to slide 10, when the slide 10 descends, i.e. when pressing is occurring. As the slide cushion force is a force that is applied during pressing, it can be interpreted as a part of the press load.
Regarding the Applicant’s argument on pages 15 and 17 of the Remarks that the pilot-drive-type first logic valve of Kohno is different from that of the claimed invention, Examiner respectfully disagrees. While it is true that Kohno states that logic valve 158 is “operable as a main relief valve when slide cushion force is applied” ([0056] lines 9-10), it is clear from Figure 3 and from the detailed explanation of its functionality in paragraphs [0063]-[0075] that it does not function like a “typical” relief valve in which high-pressure fluid is released into the atmosphere or a separate fluid circuit to release excessive pressure, but rather that it allows communication between the higher-pressure piping (slide cushion pressure generation line 152 connected to pressure generating chamber 120a/b of hydraulic cylinder 120A/B) and the lower-pressure piping (low pressure line 156 connected to pressure generating chamber 220a/b of hydraulic cylinder 220A/B) when the pilot pressure (i.e. the pressure of the low-pressure source) acts on the pilot port to open the valve. This establishment of communication between the pipings, and by extension between their respective pressure generation chambers, is the same basic functionality of the valve 25 in the system disclosed by Walkin, so since Walkin is silent to the type of valve used and the explicit details of how it operates, the combination of Walkin and Kohno discussed above in reference to Claim 1 can be made.     
Regarding the Applicant’s argument on page 16 of the Remarks that Kohno’s hydraulic pump/motor 262 is not provided in parallel to the logic valve 158, Examiner respectfully disagrees. Looking at Figures 2 and 4, the locations of logic valve 158 and hydraulic pump/motor 262 with respect to low pressure line 156, it can be seen that both components are located on pipings that “branch off” from the main part of line 156, and thus are considered to be provided in parallel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725  

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725